Ingraham, J. (dissenting):
Assuming that the individual members of the plaintiff corporation would be justified in applying to the court to restrain the violence and intimidation resorted to by the members of the defendant association — a proposition to which I do not dissent — I am unable to see how the plaintiff is justified in asking the court to interfere in its behalf. The plaintiff, a membership corporation, has a personality entirely distinct from that of its individual members. It is a corporation capable of suing and being sued, of holding property and protecting its property rights and interests. If this a defendant; or the members of the association of which the defend- * ant is president, had interfered with the property of the plaintiff, or were guilty of any unlawful act against the corporation which caused it damage, a different question would be presented, but I fail to find any facts alleged which would justify this conclusion. The plaintiff alleges that it is the owner of a trade mark which is a valuable property right, but there is no allegation that the defendant or the association that he represents has done any act that tended to injure the plaintiff’s trade mark.' The fact that the \ *465defendant and the members of the association insisted that upon goods manufactured by the members of the defendant association should be impressed a mark showing that they were so manufactured did not tend to injure the plaintiff’s trade mark. There is no allegation that the defendant refused to allow the plaintiff’s trade mark being also impressed upon the horseshoes manufactured by the members of the plaintiff corporation; and this is the only prop-/ erty, so far as appears, that the plaintiff has, and nothing was done that would injure that property. The strike was not against thd plaintiff corporation. Certain employees of members of the plaintiff corporation had struck and refused to continue to work for their employers unless their demands were acceded to; and to enforce that demand violence was resorted to, which was clearly illegal, but the injury that resulted was injury to the individual members of the ; plaintiff corporation, and not to the corporation itself. There was iz no demand that the defendant’s employers should withdraw from the corporation, and nothing that could possibly affect the plaintiff’s property. The right to use its stamp or trade mark not being involved, and the plaintiff corporation having no authority to commence an action to protect its members, I can see no ground upon which this action can be maintained. The injury that was sustained by the unlawful acts of the defendants affected the individual mem-; bers of the plaintiff corporation. If there had been a trespass upon-the individual property of a member of the plaintiff corporation which had caused injury, that individual could maintain an action against the wrongdoer, or if the property of an individual member of the plaintiff corporation had been converted, such individual member could have maintained an action for such conversion; but it could hardly be claimed in such a case that the plaintiff corporation could recover for the damages sustained by such unlawful acts affecting its individual members. The liability of a corporation for the acts of its officers and agents who resort- to violence or fraud for the purpose of carrying out the objects for which the corporation was organized is entirely distinct from the right of such a corporation to recover the damages sustained by its individual members in consequence of the unlawful acts of others. The basis upon which injunctions have been granted in actions of this kind *466is that the property of the plaintiff has been affected by violence or fraud, or the individual right of either a person or a corporation to transact its ordinary business has been illegally interfered with by one or more persons against whom relief is asked. Buffalo Lubricating Oil Co. v. Standard Oil Co. (106 N. Y. 669) was an action to recover the damages sustained by the plaintiff, not the damages sustained by others. In Curran v. Galen (152 N. Y. 33) the court sustained an action for damages against the defendants for having confederated and conspired together to injure the plaintiff by taking away his means of earning a livelihood and preventing him from obtaining employment; but it was an injury to the individual right of the plaintiff that was sought to be redressed. The relief that is asked for in this action is to restrain the defendants from interfering in any manner with the objects of the plaintiff and the business of the plaintiff’s members, and the workmen employed by such members ; from resorting to any species of personal violence upon any member of the plaintiff or workmen employed by any member; from resorting to any species of threats, intimidation, force or fraud against the plaintiff or its members, or the workmen employed by its members for the purpose of accomplishing the withdrawal of such workmen from the employment of plaintiff’s members; or from interfering by any other means in violation of law with the property and property rights of the plaintiff and its members. For relief to protect the members of the plaintiff corporation -the members must bring the action, and I can find no evidence in the record that the members of the defendant association interfered in any way with the plaintiff corporation or affected its property rights or interests which would justify the corporation in maintaining an action, either to recover damages for the unlawful acts complained of, or to restrain the continuance of such unlawful acts.
For this reason I think the court below correctly refused to grant an injunction, and that the order appealed from should be affirmed, with ten dollars costs and disbursements.
Van Brunt, P. J., concurred.
Order reversed, with ten dollars costs and disbursements, and motion to continue injunction during pendency of action granted, with ten dollars costs.